DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Anton J. Hopen on 8/11/2022.
The application has been amended as follows: 
 (currently amended) A computer-implemented method of automated anxiety reduction for a monitored medical patient, a computer processor generating visual attentive gesture images of virtual human having situational awareness of the physiological state of the monitored medical patient, the visual attentive gesture images generated through a display device viewable by the patient, the method comprising the steps of:
providing computer-readable instructions executable on a computer, the computer comprising the computer processor accessing non-transitory computer-readable memory, the memory storing the computer-readable instructions that, when executed by the processor, cause the processor to evaluate input data and logically modify the output of the display device in response;
receiving by one or more sensors communicatively coupled between the processor and patient, vitals data of the monitored medical patient, the vitals data representative of the physiological state of the monitored medical patient; 
processing the vitals data against a plurality of alert thresholds ranges from idle to alarm signaling; 
generating a plurality of distinct attentive gesture images by the virtual human through the display device wherein the attentive gesture images change in response to the vitals data falling within an alert threshold range within the plurality of alert threshold ranges wherein the attentive gestures images change from relaxed towards concerned as vitals data meet an alert threshold range indicative of the patient’s physiological state becoming medically unstable; and
responsive to meeting a preexisting threshold for signaling an alarm, the virtual human is rendered and displays gestures indicative of calling an attending nurse with a communication device to attend to the patient.  
(currently amended) An electronic device for anxiety reduction for a monitored medical patient, the electronic device having a computer processor generating visual attentive gesture images of virtual human having situational awareness of the physiological state of the monitored medical patient through the electronic device having a display screen viewable by the patient, the electronic device comprising:
computer-readable instructions executable on a computer, the computer comprising the computer processor accessing non-transitory computer-readable memory, the memory storing the computer-readable instructions that, when executed by the processor, cause the processor to evaluate input data and logically modify the output of the electronic device in response;
an input interface to one or more sensors communicatively coupling between the processor and the monitored medical patient, vitals data of the patient, the vitals data representative of the physiological state of the monitored medical patient; 
a processing module in the computer-readable instructions comparing the vitals data against a plurality of alert thresholds ranges from idle to alarm signaling; 
a rendering module in the computer-readable instructions for generating a plurality of distinct attentive gesture images by the virtual human through the display screen wherein the attentive gesture images change in response to the vitals data falling within an alert threshold range within the plurality of alert threshold ranges wherein the attentive gestures images change from relaxed towards concerned as vitals data meet an alert threshold range indicative of the patient’s physiological state becoming medically unstable; and
responsive to meeting a preexisting threshold for signaling an alarm, the virtual human is rendered and displays gestures indicative of calling an attending nurse with a communication device to attend to the patient.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is/are distinguished from the prior arts on the record because of the combination of all the limitations, particularly the limitations “responsive to meeting a preexisting threshold for signaling an alarm, the virtual human is rendered and displays gestures indicative of calling an attending nurse with a communication device to attend to the patient”.
None of the prior arts on the record or any of the prior arts searched, alone or in combination, renders the above claimed invention obvious. 
Claim 11 recites similar limitations thus is allowed under similar rational as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            8/11/2022